Citation Nr: 0948433	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-05 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include coronary artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to December 
1968.  He also had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) with the 
Air Force National Guard between November 1985 to January 
2002 as well as 11 years and six months of prior reserve 
component service.  His periods of ACDUTRA include from 
January 18, 2001 to January 22, 2001 and from January 26, 
2001 to February 18, 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  The evidence of record indicates that the Veteran was not 
treated for or diagnosed with heart disease, to include 
coronary artery disease and a myocardial infarction (MI) 
during active service, for approximately 30 years after his 
period of continuous active duty, or during a period of 
ACDUTRA or INACDUTRA; there is no competent evidence that 
links a current diagnosis of coronary artery disease to any 
incident of or finding recorded during active service or a 
period of ACDUTRA; there is no competent evidence of a nexus 
between an MI and any incident of  INACDUTRA.  


CONCLUSION OF LAW

Service connection for heart disease, to include coronary 
artery disease, is not warranted.  38 U.S.C.A. §§ 101(24), 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued a VCAA 
notification letter in March 2005.  The Veteran was informed 
about the information and evidence not of record that is 
necessary to substantiate his claim; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the March 2005 VCAA letter noted above was issued 
before the July 2005 rating decision on appeal; thus, VCAA 
notice was timely.  

However, the letter containing Dingess notice was issued 
after the rating decision and the statement of the case.   
While he was not advised of the criteria for rating coronary 
artery disease or for governing effective dates of awards 
prior to adjudication, he is not prejudiced.  See Dingess.  
Rating and effective date criteria have no significance 
unless service connection is allowed; this decision denies 
service connection.  Additionally, the Veteran has had ample 
opportunity to respond and supplement the record.  He was 
advised of what evidence would be necessary to substantiate 
the elements required to establish service connection and how 
a rating and an effective date are assigned.  The Board also 
notes that the Veteran has not demonstrated or even pled 
prejudicial error.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), regarding the rule of prejudicial error.  

The Board also finds that all necessary assistance has been 
provided to the Veteran to the extent possible.  The evidence 
of record includes service treatment records and private 
medical records.  

The Board is cognizant that the Veteran was not provided a VA 
examination in which an examiner provided an opinion 
regarding whether coronary artery disease was attributable to 
service.  Under VA regulations, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The Board finds that sufficient medical evidence exists to 
decide the claim.  The service and post-service medical 
evidence shows that the Veteran was not diagnosed as having 
coronary artery disease until over 30 years after active duty 
and not during a period of ACDUTRA.  There is no indication 
of a myocardial infarction during a period of INACDUTRA.  
Additionally, there is no medical evidence or competent 
opinion of a nexus between his coronary artery disease and 
any incident of active duty, ACDUTRA or INACDUTRA.  Under 
these circumstances, there is no duty to provide a VA 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon, supra; Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations provide that certain chronic diseases, including 
cardiovascular-renal disease, will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  See 
C.F.R. §§ 3.307, 3.309.  In order for the presumption to 
apply, the evidence must indicate that coronary artery 
disease became manifest to a compensable (10 percent) degree 
within one year of separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by National Guards for training purposes.  38 
C.F.R. § 3.6(c)(1) (2009).

Active military, naval, and air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty or from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training. 
38 C.F.R. § 3.6(a).  However, presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).
  
It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran contends, in essence, that his coronary artery 
disease began during a period of ACDUTRA from January to 
February 2001 in Korea.  

The Veteran's June 1965 service entrance examination showed a 
normal heart evaluation, and he denied a history of chest 
pain or shortness of breath.  He reported a history of 
dizziness and fainting spells.  In a November 1966 service 
treatment record, the Veteran sought treatment following a 
fainting spell.  

The Veteran's November 1968 service separation examination 
showed a normal heart evaluation, and he denied a history of 
chest pain or shortness of breath.  He again gave a history 
of dizziness and fainting spells but such was not attributed 
to heart disease by the examiner.  

The Veteran's November 1975 entrance to Reserve examination 
showed a normal heart evaluation, and he denied a history of 
heart trouble.  His National Guard treatment records through 
February 1996 showed normal heart evaluations.  

His National Guard treatment records contained a copy of his 
March 2001 diagnosis of atherosclerotic coronary heart 
disease and subsequent coronary artery bypass performed at a 
private hospital, which is explained below.  

On March 21, 2001, the Veteran sought treatment at a private 
hospital for left shoulder pain and chest pain.  He reported 
that the pain began around noon that day and that he had 
similar pain for the past two to three months.  Two days 
later, he was diagnosed as having atherosclerotic coronary 
heart disease with stable angina, hypertension with 
hypertensive heart disease, and glucose-6 phosphate 
dehydration deficiency.  He had coronary artery bypass 
surgery a few days later.  

The Veteran's August 2001 Report of Medical History noted 
pain or pressure in chest, palpitation or pounding heart, and 
heart trouble.  

In August 2001, a private cardiologist reported that the 
Veteran was disabled from the cardiac standpoint and would 
not be able to return to his previous level of full 
employment as an airplane mechanic.  In October 2001, the 
cardiologist determined that the Veteran could return to work 
for light duty for only 40 hours per week.  

In January 2002, the Veteran was honorably discharged from 
the Montana Air National Guard due to a medical 
disqualification for worldwide duty.  

In February 2005, a sergeant and non-commissioned officer in 
charge submitted a letter stating that in January 2001 the 
Veteran had served with them in Korea.  They reported 
exposure to extremely cold temperatures and aircraft 
maintenance problems during that time.  For example, the 
Veteran hand pumped the jet fuel starter up to 3,000 pounds 
in order to get an aircraft to start.  They also worked long 
hours and skipped meals.  They claimed that in the past 35 
years it was the most challenging and stressful mission they 
had ever encountered.  

In February 2005, a flight line supervisor also submitted a 
letter stating that during the January 2001 deployment they 
only had two days off out of 24 days, and they worked 12 to 
14 hour days.  He stated that right after they got back the 
Veteran experienced his heart attack.  He claimed that the 
Veteran admitted to him later that his chest pains began in 
Korea, but he had not wanted to bother anyone with it.  

In his July 2005 notice of disagreement, the Veteran stated 
that his coronary artery disease was present while in Korea 
(during service), but he was unable to seek medical attention 
during that time and waited until he returned stateside to 
seek treatment.  

Analysis

The Board finds that service connection for a heart disorder, 
to include coronary artery disease, is not warranted.  

Although the Veteran and members of the National Guard who 
were deployed with him in Korea have stated that he was under 
stress and may have developed heart problems in Korea, he did 
not seek medical treatment during his period of ACDUTRA and 
it is not contended otherwise.  The earliest medical evidence 
of a heart disorder is dated March 21, 2001, which was more 
than one month after returning from Korea.  He was not on 
active duty, ACDUTRA, or INACDUTRA on that date.  As stated 
in Biggins, presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  There is no medical opinion of record that supports 
the claim that the Veteran's heart disease began during a 
period of active duty or ACDUTRA, nor is there competent 
evidence of a MI (heart attack) during INACDUTRA.  38 C.F.R. 
§ 3.6(a).  The record is also devoid of medical evidence or a 
competent opinion supporting a nexus between the Veteran's 
heart disease and any incident of service. 

The only evidence of record suggesting that the Veteran's 
heart disorder may be related to a period of ACDUTRA is the 
Veteran's own testimony and the flight line supervisor's 
February 2005 statement repeating the Veteran's testimony.  
As there is no indication that the Veteran or former 
supervisor has any medical background and it is not contended 
otherwise, they are not competent to provide an opinion 
regarding the diagnosis or etiology of coronary artery 
disease or an MI.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation.  See, 
e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, 
in this case, a diagnosis of a heart disorder was based upon 
clinical examination and diagnostic studies; it is not the 
type of disease that can be diagnosed by a layman.  Id.  
Simply stated, the lay opinions regarding the approximate 
onset date and etiology of the Veteran's heart disease are of 
no probative value.  There is no allegation of continuity of 
cardiac symptomatology between service and the initial 
diagnosis of coronary artery disease.  38 C.F.R. § 3.303 (b); 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In summation, the Board finds that the evidence of record 
indicates that the Veteran was not treated for or diagnosed 
with heart disease, to include coronary artery disease and a 
myocardial infarction (heart attack) during active service, 
for approximately 30 years after his period of continuous 
active duty, or during a period of ACDUTRA or in the case of 
an MI, which is consistent with an injury under the 
applicable VA regulation (see 38 C.F.R. § 3.6(a)), to a 
period of INACDUTRA.  There is no competent evidence that 
links a current diagnosis of coronary artery disease to any 
incident of or finding recorded during active service or a 
period of ACDUTRA.  There is no competent evidence that links 
myocardial infarction or heart attack to a period of 
INACDUTRA.  

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for heart disease, to include 
coronary artery disease.  Therefore, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for heart disease, to include coronary artery 
disease, must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to service connection for heart disease, to 
include coronary artery disease, is denied.  



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


